UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1876



GERALDINE J. WILLIAMS,

                                              Plaintiff - Appellant,


          versus


TOMMY G. THOMPSON, Secretary, U.S. Department
of Health and Human Services,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-03-2084-8-AW)


Submitted:   December 17, 2004            Decided:   January 10, 2005


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William J. Howard, HOWARD AND MARCUS, Hyattsville, Maryland, for
Appellant. Thomas M. DiBiagio, United States Attorney, Neil R.
White, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Geraldine J. Williams appeals the district court’s order

granting defendant’s motion to dismiss.            We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the   reasons   stated   by   the   district   court.   See   Williams   v.

Thompson, No. CA-03-2084-8-AW (D. Md. June 14, 2004).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                    - 2 -